DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "126" in [43] of Applicant's specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
In claim 13, line 1 "the plate" should be changed to --the heating or cooling plate-- to clearly show antecedent basis. 
In claim 15, line 2 "wireless coupled" should be changed to --wirelessly coupled-- to correct a grammatical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation "the activity and intensity" in lines 6 and 12, respectively,.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wireless transceiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the suction ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected based on their dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenck (2005/0043655).
With respect to claim 1, Schenck discloses a pain-relieving apparatus (10, fig 1; [0002], lines 1-4), comprising: a housing (12/16, fig 1); a battery charging port (rechargeable battery; 46, fig 1 would have a charging port to recharge); a TENS output connector (connection of TENS (50) to element 48 in fig 1); a stimulating surface (40, fig 1) having a plurality of pain control modalities (44/38, fig 1; [0032], lines 5-10); user inputs (48, fig 1) to control the activity and intensity of the plurality of pain control modalities on the stimulating surface ([0033], lines 3-6 and [0034], lines 7-10); and at least one attachment site (18/20/22, fig 1) to couple the pain-relieving apparatus to a user ([0029], lines 5-7).
With respect to claim 16, the apparatus of Schenck is the same as the instant device, therefore would perform the method as claimed. Schenck discloses a method of using a pain-relieving apparatus for reducing pain (10, fig 1; [0002], lines 1-4), comprising: coupling the pain-relieving apparatus via attachment sites (releasably attach by 18/20/22, fig 1) to a painful location (user’s back) on a user's body; selecting at least one pain control modality through a user input ([0033], lines 3-6 and [0034], lines 7-10); adjusting the intensity of the at least one pain control modality through the user input (controlling the intensity and frequency; [0034], lines 7-10); and finding pain control modalities, at an intensity and combination, that provide personalized pain relief (through the controller the user finds the specific frequency and pulse that helps with pain relief); wherein the pain-relieving apparatus comprises a TENS output connector (connection of TENS (50) to element 48 in fig 1); and a stimulating surface (40, fig 1) having a plurality of pain control modalities (44/38, fig 1; [0032], lines 5-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2015/0283022) in view of Schenck (2005/0043655).
With respect to claim 1, Lee discloses a pain-relieving apparatus (100, fig 1; [0009], lines 1-4), comprising: a housing (30, fig 1); a stimulating surface (20, fig 3) having a plurality of pain control modalities (40, fig 2; 43, fig 5, 21, fig 4); user inputs (controller; 58, fig 7) to control the activity and intensity of the plurality of pain control modalities on the stimulating surface ([0075], lines 1-3 and 12-15); and at least one attachment site (hand grip; 31, fig 4) to couple the pain-relieving apparatus to a user ([0050], lines 4-5), but lacks a TENS connector and rechargeable battery port.
However, Schenck teaches a pain-relieving apparatus (10, fig 1; [0002], lines 1-4) with a battery charging port (rechargeable battery; 46, fig 1 would have a charging port to recharge) and a TENS output connector (connection of TENS (50) to element 48 in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lee to include a rechargeable battery and TENS connector as taught by Schenck so as to provide additional pain reliving therapies and a more efficient and portable device that does not require an outlet or changing of batteries. 
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Schenck as applied to claim 1 above, and further in view of Theriot (10,682,508).
With respect to claim 2, the modified Lee shows the plurality of pain control modalities comprises a suction ring (ring around 21/24, fig 3 of Lee), a plurality of vacuum apertures (open spaces between 24 and 26 and opening in 21 in fig 3), at least one vibration stimulator (43, fig 5 of Lee), and a heating and cooling plate (hot/cold unit 40 fig 4 with thermoelement 41, fig 4 of Lee), but lacks at least one medicinal holder.
However, Theriot teaches a therapeutic apparatus (100, fig 1) with a medicinal patch (10, fig 1) attachable to a pain relieving device (TENS device, 20, fig 1 and Abstract, lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the modified Lee to include an attachable medicinal patch with as taught by Theriot so as to provide a system that will maximize the release of  a pain reliever onto the user’s skin (see col. 2, lines 23-25 of Theriot).
With respect to claim 5, the modified Lee shows the medicinal holder comprises releasably adhered lidocaine patches (see Abstract, lines 6-8 of Theriot).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schenck and Theriot as applied to claim 2 above, and further in view of Baxter (2018/0369064).
With respect to claim 3, the modified Lee shows all the elements as claimed above but lacks a speaker.
However, Baxter teaches a pain-relief device (10, fig 1) with a speaker (46, fig 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lee to include a speaker as taught by Baxter so as to provide sound therapy or warning sounds to the user.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schenck and Theriot as applied to claim 2 above, and further in view of Palomaki (2017/0196757).
With respect to claim 4, the modified Lee shows the suction ring (ring around 21/24, fig 3 of Lee) but lacks the ring being an elastomer material.
However, Palomaki teaches a suction device (2, fig 1) with a sealing ring (4, fig 1) made of elastomer (see [0048], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of Lee to be elastomer as taught by Palomaki so as to provide a material that changes the friction between the ring and the skin tissue and a material that improves sealing (see [0048], lines 4-7 of Palomaki).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenck as applied to claim 1 above, and further in view of Yu (10,589,116).
With respect to claim 6, Schenck discloses all the elements as claimed above, but lacks a wireless transceiver.
However, Yu teaches a pain management apparatus (10, fig 1) with a wireless transceiver (90, fig 7) for communication with an external device (smartphone; see col. 5, lines 36-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Schenck to include a transceiver and external control as taught by Yu so as to provide remote control from the wearer or a clinician in another location.
With respect to claim 7, the modified Schenck shows user inputs are inputted through a software application on a phone (commands from an external device; see col. 5, lines 36-41 of Yu) wirelessly coupled to the wireless transceiver (wireless transceiver wirelessly communicates).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenck as applied to claim 1 above, and further in view of Cheng (2018/0326205).
With respect to claim 8, Schenck discloses a rechargeable battery port (see claim 1 above) but is silent regarding the port being a USB port.
However, Cheng teaches a pain-relief device (3, fig 1) with a rechargeable battery (B, fig 1H) with a USB port (P5, fig 1D and [0055], lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging port of Schenck to be a USB port as taught by Cheng so as to provide a well-known, standard connection for chargers to supply power to the battery for recharging.  
Claim(s) 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2015/0283022) in view of Schenck (2005/0043655), Theriot (10,682,508), and Baxter (2018/0369064).
With respect to claim 9, Lee discloses a pain-relieving apparatus (100, fig 1; [0009], lines 1-4), comprising: a housing (30, fig 1); at least one attachment site (hand grip; 31, fig 4) for coupling the pain-relieving apparatus to a user ([0050], lines 4-5); a stimulating surface (20, fig 3) for interrupting a user’s pain signals to the brain (note the stimulation from the surface modalities would change the signals being sent to the brain while in use), the stimulating surface comprises a plurality of vacuum apertures (open spaces between 24 and 26 and opening in 21 in fig 3), at least one vibration stimulator (43, fig 5), and a heating or cooling plate (hot/cold unit 40 fig 4 with thermoelement 41, fig 4); user inputs (controller; 58, fig 7) to control the activity and intensity of the plurality of vacuum apertures and the vibration stimulator on the stimulating surface ([0075], lines 1-3 and 12-15); and, but lacks a TENS connector and rechargeable battery port.
However, Schenck teaches a pain-relieving apparatus (10, fig 1; [0002], lines 1-4) with a battery charging port (rechargeable battery; 46, fig 1 would have a charging port to recharge) and a TENS output connector (connection of TENS (50) to element 48 in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lee to include a rechargeable battery and TENS connector as taught by Schenck so as to provide additional pain reliving therapies and a more efficient and portable device that does not require an outlet or changing of batteries.
Further, the modified Lee lacks at least one medicinal holder.
However, Theriot teaches a therapeutic apparatus (100, fig 1) with a medicinal patch (10, fig 1) attachable to a pain relieving device (TENS device, 20, fig 1 and Abstract, lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of the modified Lee to include an attachable medicinal patch with as taught by Theriot so as to provide a system that will maximize the release of  a pain reliever onto the user’s skin (see col. 2, lines 23-25 of Theriot).
The modified Lee, further lacks a sound speaker.
However, Baxter teaches a pain-relief device (10, fig 1) with a speaker (46, fig 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lee to include a speaker as taught by Baxter so as to provide sound therapy or warning sounds to the user.
With respect to claim 10, the modified Lee shows a suction ring (ring around 21/24, fig 3 of Lee) to assist the plurality of vacuum apertures in suction therapy (see [0046], lines 3-7 and [0048], lines 1-5 of Lee).
With respect to claim 12, the modified Lee shows the plurality of vacuum apertures are evenly spaced in a circular formation (see shape of the apertures in fig 3 of Lee, circular) within the suction ring (between the suction rings as defined in claim 10 above).
With respect to claim 13, the modified Lee shows the plate (40, fig 4 of Lee) is positioned within the circular formation of the plurality of vacuum apertures (see location of the hot/cold unit on the aperture (opening between 24 and 26) in fig 4 of Lee).
With respect to claim 14, the modified Lee shows the medicinal holder comprises releasably adhered lidocaine patches (see Abstract, lines 6-8 of Theriot).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schenck, Theriot, and Baxter as applied to claim 10 above, and further in view of Palomaki (2017/0196757).
With respect to claim 4, the modified Lee shows the suction ring (ring around 21/24, fig 3 of Lee) but lacks the ring being an elastomer material.
However, Palomaki teaches a suction device (2, fig 1) with a sealing ring (4, fig 1) made of elastomer (see [0048], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of Lee to be elastomer as taught by Palomaki so as to provide a material that changes the friction between the ring and the skin tissue and a material that improves sealing (see [0048], lines 4-7 of Palomaki).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schenck, Theriot, and Baxter as applied to claim 9 above, and further in view of Yu (10,589,116).
With respect to claim 15, the modified Lee shows all the elements as claimed above, but lacks a wireless transceiver.
However, Yu teaches a pain management apparatus (10, fig 1) with a wireless transceiver (90, fig 7) for communication with an external device (smartphone; see col. 5, lines 36-41) where user inputs are inputted through a software application on the external device (commands from an external device; see col. 5, lines 36-41 of Yu).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lee to include a transceiver and external control as taught by Yu so as to provide remote control from the wearer or a clinician in another location.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (2022/0096312), Vero-Portocarrero (2020/0368518), Ito (2020/0289813), Nachum (2020/0188663), Bertoch (10,406,358), Radl (2012/0046579), Slatkine (2008/0215039), Gorham (2007/0282400), and Shloznikov (6,546,290) are cited to show additional stimulation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785